Citation Nr: 1640375	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for depressive disorder.

2.  Entitlement to a rating higher than 10 percent for traumatic brain injury (TBI), including whether the reduction from 40 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1987 to March 2007.

This appeal to the Board of Veterans' Appeals (Board) is from October 2008, December 2010, and March 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In this decision, the Board is restoring the Veteran's 40 percent rating.  The issues of whether he is entitled to increased ratings for his depressive disorder and TBI are 
REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's symptoms of his TBI have improved his ability to function under the ordinary conditions of work and life.


CONCLUSION OF LAW

The reduction of his TBI rating from 40 percent to 10 percent was not proper.  The rating is restored.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.124a, DC 8045 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the reduction of his rating from 40 to 10 percent for his service-connected TBI was improper and that the 40 percent rating should be restored.  The Board agrees, and will restore the Veteran's 40 percent rating.
 
The Board finds the evidence on which the reduction was based does not support the reduction.  In these types of cases, VA must establish, by a preponderance of evidence, that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

The Veteran's rating was reduced based on the findings of the June 2010 VA examiner, who took it upon himself to determine whether the Veteran's TBI should have been service-connected, rather than determining the severity of his symptoms.  That examiner found that the Veteran did not meet the requirements for TBI, and consequently, found that he had no symptoms as a result.

A May 2011 VA treatment record shows that he was reevaluated for TBI, and contains the opinion that the Veteran likely did not have a TBI, and that his symptoms were attributed to his psychiatric disability, pain from other disabilities, and excessive caffeine intake.  It does not appear that he was given an MRI or CT scan.

Despite these findings, the record also shows that his VA treatment providers continue to treat him for, and consider him as diagnosed with, a TBI.  In September 2010, a social worker noted concern regarding the Veteran's memory problems.  In January 2011, one of his physicians noted that the Veteran's memory problems resulting from his TBI were noticeable and that he was resultantly unemployable.  In June 2012, his headaches continued to be attributed to TBI, and in July 2012, it was noted his TBI-related memory problems were getting worse.

In short, the evidence does not rise to the level of preponderance of the evidence showing improvement under objective criteria of memory, attention, concentration, and executive function impairment, under the ordinary functions of work and life.  See Brown, 5 Vet. App. at 421; 38 C.F.R. § 4.124a, DC 8045.  Thus, the rating reduction was not warranted.  Accordingly, the Veteran's 40 percent rating is restored.  


ORDER

The reduction from a 40 percent rating to a 10 percent rating for TBI was not proper, and the 40 percent rating is restored.


REMAND

The issue of whether the Veteran is entitled to higher ratings for his depressive disorder and TBI require additional development.  He must be given thorough updated VA examinations, and updated treatment records must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his TBI and depressive disorder and make arrangements to obtain all records not already associated with the claims file.  Ensure updated VA treatment records starting from December 2012 are associated with the claims file.

2.  Schedule the Veteran for an appropriate examination for a report on the current severity of his depressive disorder.  The examiner is asked review the file prior to the examination, and to conduct a thorough examination.  A list of all symptoms attributable to his depressive disorder should be provided, as opposed to his service-connected TBI.  The examiner is asked to provide an opinion on the level of social and occupational impairment caused by these symptoms.  All opinions must be accompanied by explanatory rationale.

3.  Schedule the Veteran for an appropriate examination for a report on the current severity of his TBI.  Schedule this examination with a different examiner than his previous examinations.  

The Veteran is service-connected for TBI.  The examiner is asked to provide a report on the objective and subjective symptoms caused by the TBI.  The examiner is asked to comment on the Veteran's 2015 craniotomy.

All necessary diagnostic testing should be conducted.  

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


